                                                                                                                                                        Case 2:21-cv-00984-CBM-PD Document 35 Filed 08/25/21 Page 1 of 12 Page ID #:869



                                                                                                                                                                            THE LAW OFFICE OF FAHAD SHARIF, PC
                                                                                                                                                                        1   FAHAD SHARIF, ESQ. (SBN# 322563)
                                                                                                                                                                            fshariflaw@gmail.com
                                                                                                                                                                        2
                                                                                                                                                                            ROGER L. WILKERSON, III, ESQ. (SBN #327889)
                                                                                                                                                                        3   roger@lawrriorinc.com
                                                                                                                                                                            18960 Ventura Blvd #440
                                                                                                                                                                        4   Tarzana, CA 91356
                                                                                                                                                                            Telephone: (310) 361-5614
                                                                                                                                                                        5   Facsimile: (310) 362-0434

                                                                                                                                                                        6
                                                                                                                                                                            Attorneys for Plaintiff, JOHN EVANS

                                                                                                                                                                        7
                                                                                                                                                                                                UNITED STATES DISTRICT COURT
                                                                                                                                                                        8
                                                                                                                                                                                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                                                                        9
                                                                                                              Tel ephone: (310) 361-5614; Fa csimile: (310) 362-0434




                                                                                                                                                                       10
                                                                                                                                                                            JOHN EVANS, an individual,              Case Number: 2:21-cv-00984-CBM-PD
T HE LA W OF F I CE S O F F A HA D SHA RI F , P C




                                                                                                                                                                       11       Plaintiffs,
                                                                                                                                                                       12                                           Assigned to Hon. Consuelo B. Marshall
                                                    18960 VENTURA BLVD., SUITE 440
                                                                                     TARZA NA, CALIFOR NIA 91436




                                                                                                                                                                                  vs.
                                                                                                                                                                       13
                                                                                                                                                                                                                    PLAINTIFF JOHN EVANS OPPOSITION
                                                                                                                                                                       14   NBCUNIVERSAL MEDIA, LLC, a              TO DEFENDANTS MOTION TO
                                                                                                                                                                                                                    DISMISS PLAINTIFF’S FIRST
                                                                                                                                                                       15   corporation; UNIVERSAL PICTURES
                                                                                                                                                                                                                    AMENDED COMPLAINT FOR
                                                                                                                                                                            dba UNIVERSAL CITY STUDIOS,             COPYRIGHT INFRINGEMENT
                                                                                                                                                                       16   LLC, a corporation; JERRY
                                                                                                                                                                       17   SEINFELD, an individual; STACEY       REQUEST FOR JURY TRIAL
                                                                                                                                                                            SNIDER, an individual; and DOES, 1 to
                                                                                                                                                                       18
                                                                                                                                                                            10, inclusive,                        Initially Filed: February 4, 2021
                                                                                                                                                                       19          Defendants.                    SAC Filed:       August 9, 2021
                                                                                                                                                                                                                    Hearing Date:   September 14, 2021
                                                                                                                                                                       20                                           Time:           10:00am
                                                                                                                                                                       21                                           Department:     8B

                                                                                                                                                                       22

                                                                                                                                                                       23

                                                                                                                                                                       24

                                                                                                                                                                       25

                                                                                                                                                                       26

                                                                                                                                                                       27

                                                                                                                                                                       28
                                                                                                                                                                                                                    1
                                                                                                                                                                            PLAINTIFF JOHN EVANS OPPOSITION TO DEFENDANTS MOTION TO DISMISS PLAINTIFF’S FIRST
                                                                                                                                                                                            AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                                        Case 2:21-cv-00984-CBM-PD Document 35 Filed 08/25/21 Page 2 of 12 Page ID #:870




                                                                                                                                                                        1                                        TABLE OF CONTENTS
                                                                                                                                                                        2     I.     INTRODUCTION .....................................................................................4
                                                                                                                                                                        3     II.    LEGAL STANDARD ................................................................................5
                                                                                                                                                                        4     III.   ARGUMENT .............................................................................................8
                                                                                                                                                                                     A. Plaintiff Filed His Motion For Leave to File His Second Amended
                                                                                                                                                                        5               Complaint Prior to Defendants Filing Their Motion To Dismiss
                                                                                                                                                                                        Plaintiff’s FAC
                                                                                                                                                                        6
                                                                                                                                                                                     B. The Proposed SAC is Filed in Good Faith. .............................................9
                                                                                                                                                                        7
                                                                                                                                                                                     C. Plaintiff’s Motion is Timely and Will Not Cause Undue Delay.. ............ 9
                                                                                                                                                                        8
                                                                                                                                                                                     D. Plaintiff’s Proposed SAC Will Not Prejudice Defendants. ..................... 9
                                                                                                                                                                        9
                                                                                                                                                                                     E. Filing the Proposed SAC Is Not Futile. ..................................................9
                                                                                                              Tel ephone: (310) 361-5614; Fa csimile: (310) 362-0434




                                                                                                                                                                       10
                                                                                                                                                                                     F. The Proposed Amendments Are Necessary and In Furtherance of
T HE LA W OF F I CE S O F F A HA D SHA RI F , P C




                                                                                                                                                                       11
                                                                                                                                                                                         Justice. .................................................................................................11
                                                                                                                                                                       12
                                                    18960 VENTURA BLVD., SUITE 440
                                                                                     TARZA NA, CALIFOR NIA 91436




                                                                                                                                                                       13     IV.    CONCLUSION ........................................................................................11
                                                                                                                                                                       14

                                                                                                                                                                       15

                                                                                                                                                                       16

                                                                                                                                                                       17

                                                                                                                                                                       18
                                                                                                                                                                       19

                                                                                                                                                                       20

                                                                                                                                                                       21

                                                                                                                                                                       22

                                                                                                                                                                       23

                                                                                                                                                                       24

                                                                                                                                                                       25

                                                                                                                                                                       26

                                                                                                                                                                       27

                                                                                                                                                                       28
                                                                                                                                                                                                                    2
                                                                                                                                                                            PLAINTIFF JOHN EVANS OPPOSITION TO DEFENDANTS MOTION TO DISMISS PLAINTIFF’S FIRST
                                                                                                                                                                                            AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                                        Case 2:21-cv-00984-CBM-PD Document 35 Filed 08/25/21 Page 3 of 12 Page ID #:871




                                                                                                                                                                        1                                           TABLE OF AUTHORITIES
                                                                                                                                                                        2
                                                                                                                                                                            Cases
                                                                                                                                                                        3
                                                                                                                                                                            DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987) ................. 6,9,10
                                                                                                                                                                        4   U.S. v. Webb, 655 F.2d 977, 979 (9th Cir. 1981) ........................................................6
                                                                                                                                                                        5   Griggs v. Pave Am. Grp., 170 F.3d 877, 880 (9th Cir. 1999) ........................................6
                                                                                                                                                                        6   Foman v. Davis, 371 U.S. 178, 182 (1962); ............................................................ 6,10
                                                                                                                                                                        7   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) ............... 6
                                                                                                                                                                        8   Shaw v. Burke, No. 17-cv-2386, 2018 WL 2459720, at *3 (C.D. Cal. May 1, 2018) ..... 6
                                                                                                                                                                        9   Peter F. Gaito Architecture LLC v. Simone Dev. Corp., 602 F.3d 57 (2d Cir.
                                                                                                              Tel ephone: (310) 361-5614; Fa csimile: (310) 362-0434




                                                                                                                                                                       10     2010)………………………………………………………………………………...7
T HE LA W OF F I CE S O F F A HA D SHA RI F , P C




                                                                                                                                                                       11   Knieval v. ESPN, 393 F.3d 1068 (9th Cir. 2005)……………………………………..7
                                                                                                                                                                       12   Jorgensen v. Epic/Sony Records, 351 F.3d 46 (2d Cir. 2003)………………………..7
                                                    18960 VENTURA BLVD., SUITE 440
                                                                                     TARZA NA, CALIFOR NIA 91436




                                                                                                                                                                       13   Sorosky v. Burroughs Corp., 826 F.2d 794, 805 (9th Cir. 1987) ................................... 9
                                                                                                                                                                       14   Howey v. U.S., 481 F.2d 1187, 1190-91 (9th Cir. 1973)................................................9
                                                                                                                                                                       15   Korn v. Royal Caribbean Cruise Line, Inc., 724 F.2d 1397, 1400 (9th Cir. 1984). ...... 10
                                                                                                                                                                       16   Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bur., 701 F.2d 1276, 1293 (9th Cir.

                                                                                                                                                                       17     1983)......................................................................................................................10

                                                                                                                                                                       18
                                                                                                                                                                            Miller v. Yokohama Tire Corp., 358 F.3d 616, 622-23 (9th Cir. 2004) ....................... 10

                                                                                                                                                                       19

                                                                                                                                                                       20   Statutes
                                                                                                                                                                       21   Central District Local Rule 7-3 ...................................................................................4
                                                                                                                                                                       22   Fed. R. Civ. P. 15(a)(2) ..............................................................................................6
                                                                                                                                                                       23   Fed. R. Civ. P. 15(a)(1)(B) .........................................................................................8
                                                                                                                                                                       24

                                                                                                                                                                       25

                                                                                                                                                                       26

                                                                                                                                                                       27

                                                                                                                                                                       28
                                                                                                                                                                                                                    3
                                                                                                                                                                            PLAINTIFF JOHN EVANS OPPOSITION TO DEFENDANTS MOTION TO DISMISS PLAINTIFF’S FIRST
                                                                                                                                                                                            AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                                        Case 2:21-cv-00984-CBM-PD Document 35 Filed 08/25/21 Page 4 of 12 Page ID #:872




                                                                                                                                                                        1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                                                                                                        2   I.    INTRODUCTION
                                                                                                                                                                        3             This case arises from a claim of copyright infringement initially filed by
                                                                                                                                                                        4   Plaintiff on February 4, 2021, (“Complaint”). The gravamen of Plaintiff’s
                                                                                                                                                                        5   complaint alleges that the Defendants, individually and collectively, solicited
                                                                                                                                                                        6   Plaintiff’s animated-screenplay for Bee Movie, confessed to access of Plaintiff’s
                                                                                                                                                                        7   animated-screenplay, and are now purposefully availing the infringing-film for
                                                                                                                                                                        8   their own profit and exploitation without Plaintiff’s permission. The manner in
                                                                                                                                                                        9   which the Defendants engaged in this form of copyright infringement highlights an
                                                                                                              Tel ephone: (310) 361-5614; Fa csimile: (310) 362-0434




                                                                                                                                                                       10   apparent conflict and under-developed section of copyright law. On May 10, 2021,
T HE LA W OF F I CE S O F F A HA D SHA RI F , P C




                                                                                                                                                                       11   counsels conducted the first conference pursuant to Central District Local Rule 7-
                                                                                                                                                                       12   3. Declaration of Roger L. Wilkerson, III, Esq. (“Wilkerson Decl.”), ¶3. At that
                                                    18960 VENTURA BLVD., SUITE 440
                                                                                     TARZA NA, CALIFOR NIA 91436




                                                                                                                                                                       13   conference, Plaintiff’s counsel advised defense counsel of Plaintiff’s intent to
                                                                                                                                                                       14   name additional defendants, should additional facts arise and or if the Court
                                                                                                                                                                       15   necessitates it. Id. On July 23, 2021, this court granted leave to amend Plaintiff’s
                                                                                                                                                                       16   claim for copyright infringement to the extent it is based on any alleged
                                                                                                                                                                       17   infringement that occurred within three years from the date the Complaint was
                                                                                                                                                                       18   filed. (Dkt. No. 27.) Additionally, the Court made several references regarding the
                                                                                                                                                                       19   nexus between Defendant Stacey Snider and the producers of the infringing film.
                                                                                                                                                                       20   Id. The court ordered that Plaintiff’s First Amended Complaint (“FAC”) be filed
                                                                                                                                                                       21   no later than August 3, 2021. Id. On July 28, 2021, and July 29, 2021, counsel for
                                                                                                                                                                       22   Plaintiff and Defendants met and conferred regarding the FAC, establishing
                                                                                                                                                                       23   deadline of August 2, 2021, to accept Plaintiff’s settlement demand. Wilkerson
                                                                                                                                                                       24   Decl., ¶4. When the aforementioned deadline elapsed, on August 2, 2021, Plaintiff
                                                                                                                                                                       25   filed the FAC. (Dkt. No. 28.) On August 6, 2021, Plaintiff provided his counsel
                                                                                                                                                                       26   with newly discovered potential evidence in the form of a mailing receipt from
                                                                                                                                                                       27   Plaintiff to proposed Defendant DreamWorks SKG (“DreamWorks”). Wilkerson
                                                                                                                                                                       28   Decl.,¶5; Sec. Amend. Compl., ¶49, Ex. 15. Plaintiff recently discovered the
                                                                                                                                                                                                                    4
                                                                                                                                                                            PLAINTIFF JOHN EVANS OPPOSITION TO DEFENDANTS MOTION TO DISMISS PLAINTIFF’S FIRST
                                                                                                                                                                                            AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                                        Case 2:21-cv-00984-CBM-PD Document 35 Filed 08/25/21 Page 5 of 12 Page ID #:873




                                                                                                                                                                        1   receipt while searching through old documents and files. Wilkerson Decl., ¶6. The
                                                                                                                                                                        2   receipt exhibits that DreamWorks SKG has and had its headquarters at 100
                                                                                                                                                                        3   Universal City Plaza, Universal City, CA 91608, in 1993. Wilkerson Decl., ¶5.
                                                                                                                                                                        4   Thus, DreamWorks, who produced the subject infringing film, Bee Movie, shared
                                                                                                                                                                        5   the same physical address as Co-Defendant and current infringer NBCUniversal
                                                                                                                                                                        6   Media, LLC (“NBCUniversal”). DreamWorks SKG, owned by proposed
                                                                                                                                                                        7   defendant Steven Spielberg at the time the infringing film was produced. Sec.
                                                                                                                                                                        8   Amend. Compl., ¶9; Wilkerson Decl., ¶5. All additional changes to the proposed
                                                                                                                                                                        9   SAC are solely to plausibly allege a nexus between the Defendants in accordance
                                                                                                              Tel ephone: (310) 361-5614; Fa csimile: (310) 362-0434




                                                                                                                                                                       10   with this Court’s July 23, 2021 order. (Dkt. No. 27.) On August 9, 2021, counsel
T HE LA W OF F I CE S O F F A HA D SHA RI F , P C




                                                                                                                                                                       11   for both parties met and conferred regarding Plaintiff’s intent to file a Motion for
                                                                                                                                                                       12   Leave to file a Second Amended Complaint. Wilkerson Decl., ¶7. On August 9,
                                                    18960 VENTURA BLVD., SUITE 440
                                                                                     TARZA NA, CALIFOR NIA 91436




                                                                                                                                                                       13   2021, Plaintiff filed Motion for Leave to file a Second Amended Complaint. (Dkt.
                                                                                                                                                                       14   29.)
                                                                                                                                                                       15             Subsequently on August 16, 2021, the Defendants filed their Motion to
                                                                                                                                                                       16   Dismiss Plaintiffs First Amended Complaint. (Dkt. 30.) On August 24, 2021, the
                                                                                                                                                                       17   defense filed Defendants’ Opposition To Plaintiff John Evans’ Motion For Leave
                                                                                                                                                                       18   To File Second Amended Complaint. (Dkt. 34.)
                                                                                                                                                                       19

                                                                                                                                                                       20   II.    LEGAL STANDARD
                                                                                                                                                                                   Plaintiff opposes Defendants Motion To Dismiss Plaintiffs First Amended
                                                                                                                                                                       21

                                                                                                                                                                       22
                                                                                                                                                                            Complaint because Plaintiff’s Complaint does plausibly allege access to Plaintiff’s

                                                                                                                                                                       23
                                                                                                                                                                            original screenplay, copying, and substantial similarity in literally the medium and

                                                                                                                                                                       24
                                                                                                                                                                            name of the animated screenplay. Although, Judge Marshall clearly stated in her July

                                                                                                                                                                       25
                                                                                                                                                                            23, 2021, Order, “While the Complaint must allege non-conclusory facts regarding

                                                                                                                                                                       26
                                                                                                                                                                            substantial similarity to satisfy Iqbal’s pleading standards, the Court would decline to

                                                                                                                                                                       27
                                                                                                                                                                            conduct a substantial similarity test comparing the works at the pleading stage

                                                                                                                                                                       28   because additional evidence such as expert testimony may help inform the question
                                                                                                                                                                                                                    5
                                                                                                                                                                            PLAINTIFF JOHN EVANS OPPOSITION TO DEFENDANTS MOTION TO DISMISS PLAINTIFF’S FIRST
                                                                                                                                                                                            AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                                        Case 2:21-cv-00984-CBM-PD Document 35 Filed 08/25/21 Page 6 of 12 Page ID #:874




                                                                                                                                                                        1   of substantial similarity in this case. See Alfred v. Walt Disney Co., 821 F. App’x

                                                                                                                                                                        2   727, 729 (9th Cir. 2020).” (Dkt. 27, p. 10, footnote 11.) Thus, Defendant’s argument

                                                                                                                                                                        3   is moot.

                                                                                                                                                                        4         Requests for leave to file the SAC pursuant to Federal Rule 15(a),
                                                                                                                                                                        5   which provides that the Court “should freely give leave when justice so requires.”
                                                                                                                                                                        6   Fed. R. Civ. P. 15(a)(2). The U.S. Court of Appeals for the Ninth Circuit has stated
                                                                                                                                                                        7   that “[R]ule 15’s policy of favoring amendments should be applied with ‘extreme
                                                                                                                                                                        8   liberality.’” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987)
                                                                                                                                                                        9   (quoting U.S. v. Webb, 655 F.2d 977, 979 (9th Cir. 1981)). Additionally, the Ninth
                                                                                                              Tel ephone: (310) 361-5614; Fa csimile: (310) 362-0434




                                                                                                                                                                       10   Circuit has held that a district court should resolve a motion to amend “with all
T HE LA W OF F I CE S O F F A HA D SHA RI F , P C




                                                                                                                                                                       11   inferences in favor of granting the motion.” Griggs v. Pave Am. Grp., 170 F.3d 877,

                                                                                                                                                                       12   880 (9th Cir. 1999) (citing Leighton, 833 F.2d at 186).
                                                    18960 VENTURA BLVD., SUITE 440
                                                                                     TARZA NA, CALIFOR NIA 91436




                                                                                                                                                                       13         Courts consider four factors in determining the propriety of a motion to

                                                                                                                                                                       14
                                                                                                                                                                            amend: bad faith, undue delay, prejudice to the opposing party, or futility of the
                                                                                                                                                                            amendments. Foman v. Davis, 371 U.S. 178, 182 (1962); see also Griggs, 170 F.3d
                                                                                                                                                                       15
                                                                                                                                                                            at 880.
                                                                                                                                                                       16
                                                                                                                                                                                  The Ninth Circuit has held that prejudice to the opposing party is
                                                                                                                                                                       17
                                                                                                                                                                            the strongest factor and that absent prejudice, or “a strong showing” of the other
                                                                                                                                                                       18
                                                                                                                                                                            factors, a “presumption” exists in favor of granting the leave to amend. Eminence
                                                                                                                                                                       19
                                                                                                                                                                            Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (emphasis in
                                                                                                                                                                       20
                                                                                                                                                                            original); see also Shaw v. Burke, No. 17-cv-2386, 2018 WL 2459720, at *3 (C.D.
                                                                                                                                                                       21
                                                                                                                                                                            Cal. May 1, 2018) (“There is a presumption that leave to amend should be
                                                                                                                                                                       22
                                                                                                                                                                            granted.”). This liberal standard applies to amending parties as well as causes of
                                                                                                                                                                       23
                                                                                                                                                                            action. Leighton, 833 F.2d at 186.
                                                                                                                                                                       24
                                                                                                                                                                                  When deciding a motion to dismiss, a court must accept “all factual
                                                                                                                                                                       25
                                                                                                                                                                            allegations in the complaint as true and constru[e] them in the light most favorable
                                                                                                                                                                       26
                                                                                                                                                                            to the nonmoving party.” Skilstaf, Inc. v. CVS Caremark Corp., 669 F.3d 1005, 1014
                                                                                                                                                                       27   (9th Cir. 2012); OSU Student Alliance v. Ray, 699 F.3d 1053, 1058 (9th Cir. 2012);
                                                                                                                                                                       28
                                                                                                                                                                                                                    6
                                                                                                                                                                            PLAINTIFF JOHN EVANS OPPOSITION TO DEFENDANTS MOTION TO DISMISS PLAINTIFF’S FIRST
                                                                                                                                                                                            AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                                        Case 2:21-cv-00984-CBM-PD Document 35 Filed 08/25/21 Page 7 of 12 Page ID #:875




                                                                                                                                                                        1   see also Guillen v. Bank of America Corp., No. 5:10-cv-05825, 2011 WL 4071996
                                                                                                                                                                        2   (N.D. Cal. 2011). Moreover, a court must “draw all reasonable inferences in favor of
                                                                                                                                                                        3   the nonmoving party.” Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir.
                                                                                                                                                                        4   1987).
                                                                                                                                                                        5            “To survive a motion to dismiss, a complaint must contain sufficient factual
                                                                                                                                                                        6   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
                                                                                                                                                                        7   Lacey v. Maricopa County, 693 F.3d 896, 911 (9th Cir. 2012) (quoting Ashcroft v.
                                                                                                                                                                        8   Iqbal, 556 U.S. 662, 677 (2009)). A complaint meets this standard when “the

                                                                                                                                                                        9   plaintiff pleads factual content that allows the court to draw the reasonable inference
                                                                                                              Tel ephone: (310) 361-5614; Fa csimile: (310) 362-0434




                                                                                                                                                                       10
                                                                                                                                                                            that the defendant is liable for the misconduct alleged.” Id.
                                                                                                                                                                            The moving party “bears the burden of persuasion that there is no triable issue of
T HE LA W OF F I CE S O F F A HA D SHA RI F , P C




                                                                                                                                                                       11
                                                                                                                                                                            material fact and that he is entitled to judgment as a matter of law.” Id.
                                                                                                                                                                       12
                                                    18960 VENTURA BLVD., SUITE 440
                                                                                     TARZA NA, CALIFOR NIA 91436




                                                                                                                                                                            Although motions to dismiss under Rule 12(b)(6) of the Federal Rules of Civil
                                                                                                                                                                       13
                                                                                                                                                                            Procedure are typically confined to the allegations in the pleadings, the Ninth Circuit
                                                                                                                                                                       14
                                                                                                                                                                            does permit consideration of documents incorporated by reference in or integral to
                                                                                                                                                                       15
                                                                                                                                                                            the allegations in a complaint in resolving Rule 12(b)(6) motions. See, e.g., Peter F.
                                                                                                                                                                       16
                                                                                                                                                                            Gaito Architecture LLC v. Simone Dev. Corp., 602 F.3d 57 (2d Cir. 2010); Knieval
                                                                                                                                                                       17
                                                                                                                                                                            v. ESPN, 393 F.3d 1068 (9th Cir. 2005). Under this rule, courts regularly review the
                                                                                                                                                                       18
                                                                                                                                                                            allegedly infringed and infringing works on Rule 12(b)(6) motions.
                                                                                                                                                                       19
                                                                                                                                                                            Additionally, the Corporate Receipt Doctrine is an evidentiary doctrine that, if there
                                                                                                                                                                       20
                                                                                                                                                                            is proof that a document was given to and received by an officer or employee of a
                                                                                                                                                                       21
                                                                                                                                                                            corporation, it is presumed that every employee/officer has had access to that
                                                                                                                                                                       22
                                                                                                                                                                            document, however bare corporate receipt without any allegation of a nexus between
                                                                                                                                                                       23   the recipients and the alleged infringers, is insufficient to raise a triable issue of
                                                                                                                                                                       24   access.” Jorgensen v. Epic/Sony Records, 351 F.3d 46 (2d Cir. 2003). As discussed
                                                                                                                                                                       25   in greater detail below, here, the Plaintiff alleges access based on Defendants’ letter
                                                                                                                                                                       26   confessing to such access (see Ex. 3 and 7) and is only invoking the corporate
                                                                                                                                                                       27   receipt doctrine as a supplemental validation of access amongst the Defendants.
                                                                                                                                                                       28
                                                                                                                                                                                                                    7
                                                                                                                                                                            PLAINTIFF JOHN EVANS OPPOSITION TO DEFENDANTS MOTION TO DISMISS PLAINTIFF’S FIRST
                                                                                                                                                                                            AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                                        Case 2:21-cv-00984-CBM-PD Document 35 Filed 08/25/21 Page 8 of 12 Page ID #:876




                                                                                                                                                                        1   III.   ARGUMENT
                                                                                                                                                                        2          Plaintiff readily qualifies for leave to amend its First Complaint. The
                                                                                                                                                                        3   proposed SAC is filed in good faith, is timely, will not cause undue prejudice to
                                                                                                                                                                        4   defendants or the added parties, is clearly not futile, and all proposed amendments
                                                                                                                                                                        5   are necessary and in furtherance of justice. Plaintiff seeks to amend the complaint
                                                                                                                                                                        6   because Plaintiff’s counsel became aware of newly articulated facts suggesting the
                                                                                                                                                                        7   named and proposed defendants collectively infringed upon Plaintiff’s copyright and
                                                                                                                                                                        8   to plausibly allege a nexus between the Defendants in accordance with this Court’s

                                                                                                                                                                        9   July 23, 2021 order. (Dkt. No. 27.) Plaintiff contends Defendants assertion that
                                                                                                              Tel ephone: (310) 361-5614; Fa csimile: (310) 362-0434




                                                                                                                                                                       10
                                                                                                                                                                            Plaintiffs First Amended Complaint or Plaintiff’s Second Amended Complaint is
                                                                                                                                                                            futile because as stated in Plaintiff has plausibly alleged all elements of copyright
T HE LA W OF F I CE S O F F A HA D SHA RI F , P C




                                                                                                                                                                       11
                                                                                                                                                                            infringement against the Defendants.
                                                                                                                                                                       12
                                                    18960 VENTURA BLVD., SUITE 440
                                                                                     TARZA NA, CALIFOR NIA 91436




                                                                                                                                                                       13
                                                                                                                                                                               A. Plaintiff Filed His Motion For Leave to File His Second Amended
                                                                                                                                                                       14         Complaint Prior to Defendants Filing Their Motion To Dismiss Prior to
                                                                                                                                                                                  Defendants Filing Their Motion To Dismiss Plaintiff’s FAC
                                                                                                                                                                       15
                                                                                                                                                                               Plaintiff’s Motion for Leave to File Plaintiff’s Second Amended Complaint
                                                                                                                                                                       16
                                                                                                                                                                            should be granted and Defendants Motion to Dismiss Plaintiff’s FAC should not
                                                                                                                                                                       17
                                                                                                                                                                            hinder nor be considered for that decision. If a plaintiff files an amended complaint
                                                                                                                                                                       18   under Rule 15(a)(1) while a motion to dismiss is pending, the court has discretion to
                                                                                                                                                                       19   “transfer” the motion to the new complaint (assuming the motion is still responsive
                                                                                                                                                                       20   to the amended complaint) or it can require the defendant to file a new motion (if,
                                                                                                                                                                       21   for example, resolving the motion in light of the new complaint would cause
                                                                                                                                                                       22   confusion or delay). on August 16, 2021, the Defendants file their Motion to
                                                                                                                                                                       23   Dismiss Plaintiffs First Amended Complaint. On August 24, 2021, the defense filed
                                                                                                                                                                       24   Defendants’ Opposition To Plaintiff John Evans’ Motion For Leave To File Second
                                                                                                                                                                       25   Amended Complaint. (Dkt. 30.) Thus, Plaintiff’s Motion for Leave to File his SAC
                                                                                                                                                                       26   should be granted regardless of Defendants Motion to Dismiss.
                                                                                                                                                                       27

                                                                                                                                                                       28
                                                                                                                                                                                                                    8
                                                                                                                                                                            PLAINTIFF JOHN EVANS OPPOSITION TO DEFENDANTS MOTION TO DISMISS PLAINTIFF’S FIRST
                                                                                                                                                                                            AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                                        Case 2:21-cv-00984-CBM-PD Document 35 Filed 08/25/21 Page 9 of 12 Page ID #:877




                                                                                                                                                                        1      B. The Proposed SAC is Filed in Good Faith.
                                                                                                                                                                        2      Plaintiff opposes Defendants’ Motion to Dismiss and requests his motion for
                                                                                                                                                                        3   leave to amend in good faith, and not for purposes of delay or to avoid an adverse
                                                                                                                                                                        4   judgment. There are no facts in the record indicating that Plaintiff’s motion has been
                                                                                                                                                                        5   filed in bad faith. See Sorosky v. Burroughs Corp., 826 F.2d 794, 805 (9th Cir. 1987)
                                                                                                                                                                        6   (upholding a bad faith finding when plaintiff moved to amend in order to add a
                                                                                                                                                                        7   defendant to destroy diversity jurisdiction). Thus, Plaintiff’s Proposed SAC is not
                                                                                                                                                                        8   futile.

                                                                                                                                                                        9
                                                                                                              Tel ephone: (310) 361-5614; Fa csimile: (310) 362-0434




                                                                                                                                                                       10
                                                                                                                                                                               C. Plaintiff’s Motion is Timely and Will Not Cause Undue Delay.
                                                                                                                                                                               Plaintiff’s motion is timely filed and will not cause undue delay. See Leighton,
T HE LA W OF F I CE S O F F A HA D SHA RI F , P C




                                                                                                                                                                       11
                                                                                                                                                                            833 F.2d at 187. The Ninth Circuit has held that it is an abuse of discretion to deny a
                                                                                                                                                                       12
                                                    18960 VENTURA BLVD., SUITE 440
                                                                                     TARZA NA, CALIFOR NIA 91436




                                                                                                                                                                            motion to amend on the grounds of delay alone, even five years after the filing of a
                                                                                                                                                                       13
                                                                                                                                                                            complaint. Howey v. U.S., 481 F.2d 1187, 1190-91 (9th Cir. 1973). Comparatively,
                                                                                                                                                                       14
                                                                                                                                                                            Plaintiff is filed his motion before the parties have commenced discovery in this
                                                                                                                                                                       15
                                                                                                                                                                            case. This reasonably prompt filing negates any suggestion of undue delay and
                                                                                                                                                                       16
                                                                                                                                                                            facilitates efficient discovery and proceedings in this case. Leighton, 833 F.2d at 187
                                                                                                                                                                       17
                                                                                                                                                                            (“this suit is still in its early stages, and appellants have offered a satisfactory
                                                                                                                                                                       18
                                                                                                                                                                            explanation for their delay”). Additionally, Rule 15(a)(1) permits parties to amend a
                                                                                                                                                                       19
                                                                                                                                                                            pleading to which a responsive pleading is required within “21 days after service of
                                                                                                                                                                       20
                                                                                                                                                                            a responsive pleading.” FED. R. CIV. P. 15(a)(1)(B). Plaintiff filed its FAC on
                                                                                                                                                                       21
                                                                                                                                                                            August 2, 2021. (Dkt. No. 28.) Additionally, the Defense did not file their motion to
                                                                                                                                                                       22
                                                                                                                                                                            dismiss regarding the FAC prior to Plaintiff’s Motion for Leave to File the SAC.
                                                                                                                                                                       23   Therefore, Plaintiff’s motion is timely and will not cause undue delay. Additionally,
                                                                                                                                                                       24   it is not futile.
                                                                                                                                                                       25

                                                                                                                                                                       26      D. Plaintiff’s Proposed SAC Will Not Prejudice Defendants.
                                                                                                                                                                       27      Avoiding prejudice should be a “major objective” for the Court in ruling on
                                                                                                                                                                       28   motions to amend. Leighton, 833 F.2d. Accordingly, the proposed SAC will not
                                                                                                                                                                                                                    9
                                                                                                                                                                            PLAINTIFF JOHN EVANS OPPOSITION TO DEFENDANTS MOTION TO DISMISS PLAINTIFF’S FIRST
                                                                                                                                                                                            AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                        Case 2:21-cv-00984-CBM-PD Document 35 Filed 08/25/21 Page 10 of 12 Page ID #:878




                                                                                                                                                                        1   prejudice defendants. Prejudice may occur when newly added parties do not have
                                                                                                                                                                        2   time to “pursue and preserve the facts relevant to various avenues of defense” of the
                                                                                                                                                                        3   suit. Korn v. Royal Caribbean Cruise Line, Inc., 724 F.2d 1397, 1400 (9th Cir.
                                                                                                                                                                        4   1984). Avoiding such “unjust delay” is important in deciding motions for leave to
                                                                                                                                                                        5   amend a pleading. Leighton, 833 F.2d at 187-88. ; Korn, 833 F.2d at 1400.
                                                                                                                                                                        6   However, timely notice, whether formal or informal, is sufficient to allay such
                                                                                                                                                                        7   concerns. Id.
                                                                                                                                                                        8      Here, there will be no unjust delay, and thus no prejudice to defendants or

                                                                                                                                                                        9   proposed defendants. Proposed defendants, DreamWorks SKG, a subsidiary of
                                                                                                              Tel ephone: (310) 361-5614; Fa csimile: (310) 362-0434




                                                                                                                                                                       10
                                                                                                                                                                            NBCUniversal learned of this lawsuit the same day as the other defendants.
                                                                                                                                                                            Proposed defendant Spielberg has an extremely close and friendly working
T HE LA W OF F I CE S O F F A HA D SHA RI F , P C




                                                                                                                                                                       11
                                                                                                                                                                            relationship with Defendant Snider and the other defendants. Compl., ¶5-11. Both
                                                                                                                                                                       12
                                                    18960 VENTURA BLVD., SUITE 440
                                                                                     TARZA NA, CALIFOR NIA 91436




                                                                                                                                                                            proposed defendants boast the same principal place of business address, 100
                                                                                                                                                                       13
                                                                                                                                                                            Universal City Plaza, Universal City, CA 91608, as Defendant NBCUniversal. Thus,
                                                                                                                                                                       14
                                                                                                                                                                            notice has already been provided and additional service of proposed defendants will
                                                                                                                                                                       15
                                                                                                                                                                            be almost instantaneously.
                                                                                                                                                                       16

                                                                                                                                                                       17
                                                                                                                                                                               E. Filing the Proposed SAC Is Not Futile.
                                                                                                                                                                       18
                                                                                                                                                                               To show that a proposed amended complaint would be futile, the opposing party
                                                                                                                                                                       19
                                                                                                                                                                            must show that, taking the pleaded facts as true, its allegations fail to state a claim as
                                                                                                                                                                       20
                                                                                                                                                                            a matter of law. See Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bur., 701
                                                                                                                                                                       21
                                                                                                                                                                            F.2d 1276, 1293 (9th Cir. 1983) (upholding denial of leave to amend when
                                                                                                                                                                       22
                                                                                                                                                                            amendment to complaint “could not affect the outcome of th[e] lawsuit”); see also
                                                                                                                                                                       23   Miller v. Yokohama Tire Corp., 358 F.3d 616, 622-23 (9th Cir. 2004). Otherwise, a
                                                                                                                                                                       24   plaintiff “‘ought to be afforded an opportunity to test [its] claim on the merits.’”
                                                                                                                                                                       25   Leighton, 833 F.2d at 188 (quoting Foman, 371 U.S. at 182). The addition of
                                                                                                                                                                       26   DreamWorks and Spielberg as defendants, if the allegations against them are taken
                                                                                                                                                                       27   as true, state a legally sufficient claim under the Copyright Act and are therefore not
                                                                                                                                                                       28   futile.
                                                                                                                                                                                                                   10
                                                                                                                                                                            PLAINTIFF JOHN EVANS OPPOSITION TO DEFENDANTS MOTION TO DISMISS PLAINTIFF’S FIRST
                                                                                                                                                                                            AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                        Case 2:21-cv-00984-CBM-PD Document 35 Filed 08/25/21 Page 11 of 12 Page ID #:879




                                                                                                                                                                        1

                                                                                                                                                                        2      F. The Proposed Amendments Are Necessary and In Furtherance of Justice.
                                                                                                                                                                        3      On July 23, 2021, this court granted leave to amend Plaintiff’s claim for
                                                                                                                                                                        4   copyright infringement to the extent it is based on any alleged infringement that
                                                                                                                                                                        5   occurred within three years from the date the Complaint was filed and to plausibly
                                                                                                                                                                        6   plead a nexus between defendants who produced the infringing film. (Dkt. No. 27.)
                                                                                                                                                                        7   On August 2, 2021, Plaintiff filed the FAC. (Dkt. No. 28.)
                                                                                                                                                                        8         On August 6, 2021, Plaintiff provided his counsel with newly discovered
                                                                                                                                                                        9   potential evidence in the form of a mailing receipt from Plaintiff to proposed
                                                                                                              Tel ephone: (310) 361-5614; Fa csimile: (310) 362-0434




                                                                                                                                                                       10   Defendant DreamWorks SKG (“DreamWorks”). Wilkerson Decl.,¶5. Plaintiff
T HE LA W OF F I CE S O F F A HA D SHA RI F , P C




                                                                                                                                                                       11   recently discovered the receipt while searching through old documents and files.
                                                                                                                                                                       12   Wilkerson Decl., ¶6. The receipt exhibits that DreamWorks SKG has and had its
                                                    18960 VENTURA BLVD., SUITE 440
                                                                                     TARZA NA, CALIFOR NIA 91436




                                                                                                                                                                       13   headquarters at 100 Universal City Plaza, Universal City, CA 91608, in 1993. Id.
                                                                                                                                                                       14   Thus, DreamWorks, who produced the subject infringing film, Bee Movie, shared
                                                                                                                                                                       15   the same physical address as Co-Defendant and current infringer NBCUniversal
                                                                                                                                                                       16   Media, LLC (“NBCUniversal”). DreamWorks SKG, owned by proposed
                                                                                                                                                                       17   defendant Steven Spielberg at the time the infringing film was produced. Sec.
                                                                                                                                                                       18   Amend. Compl., ¶9; Wilkerson Decl., ¶7. All additional changes to the proposed
                                                                                                                                                                       19   SAC are solely to plausibly allege a nexus between the Defendants in accordance
                                                                                                                                                                       20   with this Court’s July 23, 2021 order. (Dkt. No. 27.)
                                                                                                                                                                       21         Plaintiff seeks to amend the complaint because Plaintiff’s counsel became
                                                                                                                                                                       22   aware of newly articulated facts suggesting the Defendants collectively infringed
                                                                                                                                                                       23   upon Plaintiff’s copyright. Compl., Ex. 1. Therefore, it is in the interests of justice
                                                                                                                                                                       24   to permit the proposed amendments.
                                                                                                                                                                       25

                                                                                                                                                                       26   IV.   CONCLUSION
                                                                                                                                                                       27         For the foregoing reasons, Plaintiff respectfully requests that this Court not
                                                                                                                                                                       28   grant the Defendants’ Motion to Dismiss.
                                                                                                                                                                                                                   11
                                                                                                                                                                            PLAINTIFF JOHN EVANS OPPOSITION TO DEFENDANTS MOTION TO DISMISS PLAINTIFF’S FIRST
                                                                                                                                                                                            AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                        Case 2:21-cv-00984-CBM-PD Document 35 Filed 08/25/21 Page 12 of 12 Page ID #:880




                                                                                                                                                                        1

                                                                                                                                                                        2

                                                                                                                                                                        3

                                                                                                                                                                        4   Dated: August 25, 2021        THE LAW OFFICE OF FAHAD SHARIF, PC
                                                                                                                                                                        5

                                                                                                                                                                        6                                       By:                                  _
                                                                                                                                                                                                                      Roger L. Wilkerson, Esq.
                                                                                                                                                                        7
                                                                                                                                                                                                                      Fahad Sharif, Esq.
                                                                                                                                                                        8                                             Attorneys for Plaintiff,
                                                                                                                                                                                                                      JOHN EVANS
                                                                                                                                                                        9
                                                                                                              Tel ephone: (310) 361-5614; Fa csimile: (310) 362-0434




                                                                                                                                                                       10
T HE LA W OF F I CE S O F F A HA D SHA RI F , P C




                                                                                                                                                                       11

                                                                                                                                                                       12
                                                    18960 VENTURA BLVD., SUITE 440
                                                                                     TARZA NA, CALIFOR NIA 91436




                                                                                                                                                                       13

                                                                                                                                                                       14

                                                                                                                                                                       15

                                                                                                                                                                       16

                                                                                                                                                                       17

                                                                                                                                                                       18
                                                                                                                                                                       19

                                                                                                                                                                       20

                                                                                                                                                                       21

                                                                                                                                                                       22

                                                                                                                                                                       23

                                                                                                                                                                       24

                                                                                                                                                                       25

                                                                                                                                                                       26

                                                                                                                                                                       27

                                                                                                                                                                       28
                                                                                                                                                                                                                   12
                                                                                                                                                                            PLAINTIFF JOHN EVANS OPPOSITION TO DEFENDANTS MOTION TO DISMISS PLAINTIFF’S FIRST
                                                                                                                                                                                            AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
